  Case 18-35665       Doc 52     Filed 10/04/19 Entered 10/04/19 11:45:23           Desc Main
                                   Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                       )       18-35665
                                             )
YANCY COLLINS,                               )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: COX

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Tom Vaughn, Chapter 13 Trustee: ecf@tvch13.net

To the following persons or entities who have been served via U.S. Mail:
See attached list.

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his or her stead at 219 S. Dearborn Street, Chicago, IL 60604, and in the
following courtroom (or any other place posted), and present the attached Motion to Modify
Chapter 13 Plan, at which time and place you may appear.

         JUDGE:       COX
         ROOM:        680
         DATE:        October 28, 2019
         TIME:        9:00 AM

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before October 4, 2019, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: October 4, 2019                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
  Case 18-35665      Doc 52       Filed 10/04/19 Entered 10/04/19 11:45:23   Desc Main
                                    Document     Page 2 of 4


To the following persons or entities who have been served via U.S. Mail:

Yancy Collins
3530 Golfview Dr.
Hazel Crest, IL 60429

Cook County Treasurer's Office
Legal Department
118 North Clark Street, Room 112
Chicago, IL 60602-1332

Wells Fargo Bank, N.A.
Default Document Processing
N9286-01Y, 1000 Blue Gentian Road
Eagan, MN 55121-7700

Byline Bank
Attn.: Robert Wilson
180 N. LaSalle Street-Suite 400
Chicago, Illinois 60601

Bank of America, N.A.
P O Box 982284
El Paso, TX 79998-2238

Harley-Davidson Credit Corp.
PO Box 9013
Addison, Texas 75001

Citibank, N.A.
701 East 60th Street North
Sioux Falls, SD 57117
  Case 18-35665       Doc 52    Filed 10/04/19 Entered 10/04/19 11:45:23             Desc Main
                                  Document     Page 3 of 4


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In Re:                                       )       18-35665
                                             )
YANCY COLLINS,                               )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: COX

                        MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COMES the Debtor, YANCY COLLINS, by and through his attorneys, David M.

Siegel & Assoc., LLC, to present this Motion, and in support thereof states as follows:

1) This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating Procedure

   15(a) of the United States District Court for the Northern District of Illinois Eastern Division.

2) Debtor filed a petition for relief under Chapter 13 of Title 11 USC on December 28, 2018.

3) Debtor’s Chapter 13 Plan was confirmed on July 15, 2019.

4) The Debtor’s Confirmed Modified Chapter 13 plan provides for payments of $2,650.00

   monthly for an initial term of 5 months and $7,100.00 monthly for an additional 55 months,

   with payments to General Unsecured Creditors of 100% of their allowed claims.

5) Debtor’s plan payments were increased to $7,100.00 per month prior to Confirmation due to

   the large amount that Debtor owed to Byline Bank, a secured creditor in his case.

6) On July 3, 2019, Byline Bank filed a Motion for Relief from Stay. (Docket number 39).

7) On July 15, 2019, Byline Bank’s Motion for Relief from Stay was granted, thereby removing

   Byline Bank from being paid inside the Debtor’s Chapter 13 Bankruptcy. (Docket number

   45).

8) Debtor seeks to modify his plan under 11 U.S.C. § 1329, decrease his monthly payment, and

   defer the current default over the remaining span of the plan. Debtor seeks to decrease his

   monthly plan payment to $2,200.00 per month.
  Case 18-35665       Doc 52     Filed 10/04/19 Entered 10/04/19 11:45:23              Desc Main
                                   Document     Page 4 of 4


9) The plan will complete within 60 months if the Debtor’s motion is granted and unsecured

   creditors will still receive 100% of their allowed claims.

10) This proposal is made in good faith and without the intent to defraud creditors.



   WHEREFORE, the Debtor, YANCY COLLINS, prays that this Honorable Court enter an

Order to Modify the Chapter 13 Plan and for other such relief as the Court deems fair and proper.


                                                     Respectfully Submitted,

                                                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                     Attorney for the Debtor

   David M. Siegel & Associates, LLC
   790 Chaddick Drive
   Wheeling, IL 60090
   (847) 520-8100
